Citation Nr: 1021498	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
shortness of breath.

2.  Entitlement to service connection for shortness of 
breath.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to May 1954 
and from May 1955 to October 1970. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The May 2001 rating decision, which denied the claim of 
entitlement to service connection for shortness of breath, is 
final.

2.  The evidence concerning shortness of breath received 
since the last final denial of the claim includes evidence 
that is not cumulative or redundant of evidence previously of 
record, that relates to unestablished facts necessary to 
substantiate the claims, and that raises a reasonable 
possibility of substantiating the claims. 

3.  The preponderance of the evidence indicates that the 
Veteran's shortness of breath is not related to any incident 
of service.



CONCLUSIONS OF LAW

1.  As evidence received since the final May 2001 denial is 
new and material, the requirements for reopening the claim 
for service connection for shortness of breath  are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009).

2.  The criteria for the establishment of service connection 
for shortness of breath are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009). 


Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material; VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial. Id. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated June 2006, before 
initially deciding those claims in a rating decision dated 
October 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf. The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  

Given the favorable disposition of the action on the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for shortness of 
breath, the Board need not assess VA's compliance with the 
VCAA in the context of this jurisdictional issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records as well as hearing testimony.  The 
Veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal. 
 
The RO also conducted a medical inquiry in an effort to 
substantiate the Veteran's claims by affording him a VA 
examination, during which an examiner addressed the 
disability at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 



Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO most recently denied a claim for service connection 
for shortness of breath, in a May 2001 rating decision.  The 
Veteran was notified of the decision that same month.  He did 
not appeal.  Thus, the May 2001 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the May 2001 decision 
included service treatment records and the Veteran's 
contentions.  

The pertinent evidence added to the record since the May 2001 
rating decision consists of  hearing testimony; a reports of 
a VA examination; VA records; a private medical opinion and 
the Veteran's many contentions.  

The Board notes that a June 1, 2006 private medical opinion 
indicates that an elevated or paralyzed diaphragm could have 
conceivably caused by the Veteran's in-service plane crash.  
Additionally, a May 1986 VA treatment note indicated that the 
Veteran was found to have a paralyzed right diaphragm which 
may be related to his in-service plane crash.

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for shortness of breath is reopened.

Service Connection

The next consideration is whether the matter can be 
considered on the merits after reopening.  Review of the 
record reveals that the RO considered the matter on the 
merits in the April 2008 statement of the case.  As such, the 
Board may as well without prejudice to the Veteran.  See 
Bernard, supra.

The Veteran claimed during his February 2010 hearing that he 
has shortness of breath due to an in-service plane crash.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir. 2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's enlistment examination report dated May 1955 
indicates that the Veteran had no shortness of breath.

The Board notes that the Veteran's treatment records have no 
indication of shortness of breath.  However, the Veteran 
contends that his documented in-service plane crash resulted 
in a paralyzed diaphragm to which he attributes his shortness 
of breath.  Relevant service treatment records indicate that 
the Veteran was treated during March 1960 subsequent to being 
injured while a passenger of a military aircraft which 
crashed.  The Veteran was admitted to the hospital with a 
negative physical examination except for tenderness in the 
region of T-12.  The Veteran was diagnosed with a compression 
fracture of T-12 with no neurological findings.  The Veteran 
was treated in the hospital for nine weeks and it was noted 
that the Veteran was asymptomatic at the time of discharge.  

The Board notes that the Veteran's service treatment records 
indicate that he had normal chest x-rays during April 1955, 
January 1961 and April 1962.  During June 1960, an x-ray 
report of AP & lateral chest, right and left oblique and the 
lower thoracic and upper lumbar areas indicate that the 
Veteran's old compression fracture of T-12 was healing well.  

An October 1970 treatment note, related to the Veteran's 
discharge from service, indicates that the Veteran had a 
chest x-ray with no active chest disease but would follow up 
with cardiopulmonary as he had an abnormal EKG, which was 
later indicated as probably within normal limits.  The 
Veteran was advised by the heard of the cardio-pulmonary 
section that he should lose weight and quit smoking.

Concerning the Veteran's VA treatment records, the Board 
notes that a January 1986 treatment note indicates that the 
Veteran complained of shortness of breath for the six weeks 
prior and an x-ray indicated right hemidiaphragm paralysis.  
A February 1986 VA treatment note indicates that the Veteran 
smoked 2 or 3 packs of cigarettes a day for forty years but 
had quit four years prior.  The examiner noted that the 
Veteran was found to have a paralyzed right diaphragm which 
may be related to his in-service plane crash.  An additional 
February 1986 VA treatment note indicates that the Veteran 
was sending for his 1970 discharge papers and that he was not 
aware of having a chest x-ray since that time.

The Board notes that the Veteran indicated in a June 2000 
statement that his shortness of breath began during the 
1980's.  

Private treatment records indicate that the Veteran had a 
November 2004 chest x-ray with the impression being 
congenital elevation of the right hemidiaphragm and normal 
chest.  Additional private treatment records indicate 
complaints of shortness of breath at times during the 
relevant period.

A June 2006 letter, which indicates that the Veteran is a 
patient of the author (the signature is illegible), indicates 
that the Veteran was in a plane crash in Spain during March 
1960 while his lap belt was in use which resulted in two 
crushed discs of the lower spine.  The author indicated that 
the Veteran reported he was diagnosed with a paralyzed right 
diaphragm in 1986 at Daly VA Hospital in Tampa, Florida.  The 
author indicated that it was his opinion that the elevated or 
paralyzed diaphragm could have conceivably been caused by the 
plane crash.  The author indicated that this was a medical 
opinion and should not be taken as a definitive diagnosis of 
the condition or its cause.

The Veteran was afforded a VA examination during January 
2008.  The examiner indicated that the Veteran's claimed 
shortness of breath/restrictive lung disease was attributable 
to paralysis of the right hemidiaphragm of unknown etiology 
with objective factors being an abnormal PFT, chest x-ray 
findings showing an age-indeterminate elevation of the right 
hemidiaphragm with mild-to-moderate compressive atelectasis, 
right lung base; thoracic spine x-ray findings show age-
indeterminate eleavation of the right hemidiaphragm; lung 
examination showing  breath sounds, right.  The examiner 
indicated that the Veteran's shortness of breath was 
attributable to his congenital paralysis of the right 
hemidiaphragm which was not related to trauma, namely the 
March 1960 plane crash.

The Veteran indicated during his February 2010 hearing 
testimony that his breathing was pretty good after the 
aforementioned plane crash; he was unsure if he had pain in 
the chest area not associated with the back after the plane 
crash; and that he only had shortness of breath after he 
retired from the military, in the 1970s.

The Board notes that congenital or developmental 
abnormalities are not considered to be disabilities for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

The medical opinions consist of opinions from a private 
provider, a notation in a 1986 VA treatment record and the VA 
examiner.  In this regard, the Board observes its duty to 
assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
the opinion of the VA examiner to be more probative as he had 
an opportunity to review the Veteran's claims file to include 
records concerning the 1960 plane crash and the Veteran's 
documented injuries at that time, the opinion of the private 
physician and private treatment records, and the VA examiner 
provided a rationale for his opinion which was supported by a 
private treatment note which indicated that the Veteran's 
paralyzed diaphragm was a congenital condition.  The Board 
additionally notes that the private provider indicates "the 
elevated or paralyzed diaphragm could have conceivably been 
caused by the plane crash"; further indicating "that this 
was a medical opinion and should not be taken as a definitive 
diagnosis of the condition or its cause."  The Board also 
notes that the entry in the 1986 VA treatment notes indicate 
that the Veteran has a "paralyzed right diaphragm which may 
be related to his in-service plane crash".   Such opinions 
are speculative at best.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).

The Board acknowledges the Veteran's contentions that his 
shortness of breath is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In this regard, the 
Board notes that the Veteran does not contend there has been 
chronicity of symptomatology since service regarding his 
shortness of breath.  The Veteran is contending that an 
injury during 1960 led to the diagnosis of a condition which 
manifested during 1986, more than twenty-five years later.  
The Board finds that objective medical opinions must be 
regarded as more probative than the Veteran's contentions 
concerning the etiology of his shortness of breath as such 
determination requires specific medical knowledge and 
expertise.
 
In summary, there is no evidence of shortness of breath in 
service or evidence of shortness of breath for many years 
following service, and the preponderance of the competent 
evidence is against a finding that his current shortness of 
breath is related to service.  Thus, the claim for service 
connection is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence has been received to reopen a claim 
for shortness of breath.

Entitlement to service connection for shortness of breath is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


